Citation Nr: 1122478	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative joint disease (DJD), L5 spondylolysis and L5-S1 spondylolisthesis.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which found that new and material evidence had not been received to reopen a claim for service connection for spondylolisthesis L5-S1 or any back condition.  An April 2005 rating decision confirmed this denial of benefits.  

In January 2008, the Board reopened the claim and remanded it for additional development.  In January 2011, the Board obtained a Veterans Health Administration (VHA) opinion.  

In an October 2005 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  However, the Veteran indicated that he wanted the claim to be adjudicated without his presence as he was not able to travel for the hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 statement, in response to the VHA opinion, the Veteran argued in effect that the denial of service connection for a back disorder by the RO in April 1967 and September 1971 constituted clear and unmistakable error (CUE).  

The appeal for entitlement to service connection for a back disorder is inextricably intertwined with the recently raised claim for CUE, since a successful CUE claim would affect the finality of those decisions.  If a prior adjudication contains clear and unmistakable error, it did not become final and may lead to a grant of benefits.   See 38 C.F.R. § 3.105(a) (2010); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board cannot adjudicate the CUE question prior to its adjudication by an agency of original jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  The appeal for entitlement to service connection for a back disorder must therefore be remanded to allow for adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the whether there was CUE in the April 1967 and September 1971 rating decisions that denied entitlement to service connection for a back disability.  Only if a sufficient substantive appeal is received, following issuance of a statement of the case, should this issue be certified to the Board.

2.  If any issue on appeal is not fully granted, issue a supplemental statement of the case.  If otherwise in order, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

